Per Curiam.
The bill in this case was filed by the husband against his wife to compel her to convey to him a tract of land which originally was owned by him, and which he had deeded to her through one Van Valen as a conduit. His claim was that the premises were conveyed to the wife under conditions which created a resulting trust in his favor, and that she refused to execute that trust. The contention of the wife was that the conveyance was intended to be by way of a voluntary settlement upon her. The learned vice-chancellor before whom the case was heard, after a consideration of all the testimony, concluded that the complainant had failed to rebut the presumption of a gift in favor of the wife by proof of the convincing character required in such a case. We concur in the conclusion thus reached, and are satisfied with ,the opinion of the vice-chancellor upon this point. This being so we find it unnecessary to consider the other question discussed by him, namely, whether, if the proofs submitted by the complainant had been sufficient to establish a resulting trust, his purpose in creating it (to induce the tax assessor to cut down the assessed valuation of certain lands held by him of which the *211locus in quo was a part), was so contrary to public policy as to justify a court of equity in refusing its aid in enforcing the trust.
The decree appealed from will be affirmed.
For cbjjvrmmce—The Ci-iiee-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Kalisoh, Black, Vredenburgh, Heppenheimer, Williams, White, Terhune, Taylor—15.
For reversal—None.